Citation Nr: 1757832	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include osteoarthritis arthritis (OA) and degenerative disc disease (DDD), to include as secondary to service-connected knee disability, to include as secondary to service-connected Raynaud's phenomenon, and to include as secondary to contaminated water exposure at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for bilateral arm/hand disorder, to include carpal tunnel syndrome (CTS), to include as secondary to service-connected Raynaud's phenomenon, and to include as secondary to contaminated water exposure at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for a right leg disorder, to include right leg neuropathy, to include as secondary to service-connected knee disability, to include as secondary to service-connected Raynaud's phenomenon, and to include as secondary to contaminated water exposure at Camp Lejeune, North Carolina.  
 


INTRODUCTION

The Veteran had active service from January 1982 to January 1985, and from June 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The jurisdiction of the case now rests with the RO in Milwaukee, Wisconsin.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that his back disorder, bilateral hand/arm disorder, and right leg disorder are due to his active service.  The Veteran has also asserted that his claimed disorders are due to his service-connected knee disability, and/or to his service-connected Raynaud's phenomenon, and/or secondary to contaminated water exposure at Camp Lejeune, North Carolina.

The Veteran underwent the most recent VA examination for his hands in July 2014.  The examiner opined that the Veteran's bilateral CTS was less likely as not caused or aggravated by his service or service connected condition.  The examiner stated that the Veteran developed CTS many years after discharge from service, and that his general arthritis more likely than not has caused his bilateral CTS.  The examiner added that Raynaud's syndrome did not cause or aggravate CTS, and that the Veteran's current bilateral hand condition was less likely as not related to his    service and service-connected condition, and more likely than not caused by his general arthritis and the aging process.

The Veteran underwent a back VA examination in July 2014.  The examiner incorrectly noted the Veteran's service dates - the Veteran served from January 1982 to January 1985, and from June 1989 to July 1993, not from 1992 to 1993.  The examiner noted that the Veteran regularly used a cane as an assistive device.  The examiner opined that the Veteran's OA and DDD were less likely as not related to, or aggravated by, his service or service-connected conditions.  The examiner stated that the Veteran was 50 and had general arthritis and DDD that started in 2000, "many years after his discharge."  The examiner opined that being very active during a young age did not increase the chance of arthritis in older age, therefore, the Veteran's DDD and OA were part of the natural aging process and less likely as not aggravated or started by his service or other service connected conditions.  

In an August 2014 addendum, the examiner stated that the Veteran did not have any neurological diagnosis except DDD and OA of the lumbar spine.  The examiner stated that the Veteran's lower back pain radiated to his leg occasionally, but did not warrant a separate neurological diagnosis.  The examiner opined that the Veteran's symptoms were less likely as not related or aggravated by his service, and more likely as not caused by other non-service connected causes.

The Board finds that addenda are required to the VA examinations that the Veteran underwent in July 2014.  

First, the July 2014 examiner who examined the Veteran's arms and hands opined only as to the etiology of CTS.  The examiner failed to opine as to whether the Veteran had any other bilateral arm disorders, and whether those disorders were related to the Veteran's active service, or to any of his service-connected disabilities.    

Second, the July 2014 VA examiner who examined his back based the entire opinion on an incorrect assumption that the Veteran served for one year.  In fact, he served for seven years.  The examiner did opine that the Veteran did not have right leg neuropathy, but failed to opine as to whether the Veteran had any other right leg disorders, and whether those disorders were related to the Veteran's active service, or to any of his service-connected disabilities.  The examiner also failed to opine as to whether the Veteran's claimed back disorder and right leg were caused by, or related to, Raynaud's phenomenon.  All those issues must be addressed in an addendum opinion. 

Third, in a November 2017 statement, the Veteran's representative related that the Veteran received treatment for neurological conditions while he was on active duty, documented in service treatment records (STRs), dated in April 1992, May 1992, and February 1993.  The representative also stated that the Veteran's STRs documented the onset of OA with DDD.  See November 2017 statement. 

The representative also stated that the Veteran used a cane on a regular basis to maintain his balance due to abnormal gait from his service-connected knee disabilities, and argued that constant use of an assistive device can aggravate a current condition beyond it natural progression.  The statement quoted to an article by Sara Bradley, MD and Cameron Hernandez, MD of the Mount Sinai School of Medicine called "The use of an assistive device is not without significant musculoskeletal and metabolic demands," which stated that "[r]epetitive stress on upper extremity joints from assistive device use can also cause tendinopathy, osteoarthritis, and carpal tunnel syndrome."  The article was published by the American Family Physician (AAFP) in August 2011 and is available for review at http://www.aafp.org/afp/2011/0815/p405.html (last visited December 7, 2017).

In addition, the representative related that according to the University of Washington, Orthopedics and Sports Medicine "Lower back pain can become more intense when osteoarthritis affects the hips or the knees.  Osteoarthritis also can directly affect the spine, causing muscles, tendons, or ligaments to become strained, which can lead to back and/or neck pain."  http://www.orthop.washington.edu/?q=patient-care/articles/arthritis/back-pain.html (last visited December 7, 2017).

Here, the Board is cognizant that the Veteran's representative also mentioned entitlement to service connection for hypertension in the November 2017 brief.  The Board concludes that this was an error, as this is not an issue before the Board.  The Veteran has only appealed the three above-captioned issues.  See VA-9, Formal Appeal to the Board, October 2013.    

In addition, the Veteran has asserted that he was exposed to contaminated water while stationed at Camp Lejeune in North Carolina from 1982 to 1985.  See Veteran's May 2013 statement.  

VA amended 38 C.F.R. §§ 3.307 and 3.309 and established presumptive service connection for Veterans, Reservists, and National Guard members exposed to contaminants in the water supply at Camp Lejeune from August 1, 1953 through December 31, 1987, who later developed one of the following eight diseases: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  See 38 C.F.R. §§ 3.307, and 3.309(f) (effective March 14, 2017).

The Veteran's service personnel records show (SPRs) that he was indeed stationed at Marine Corps Base Camp Lejeune in the 1980s and, thus, was exposed to contaminated water during active service.  See SPRs.    

Although back disorders, to include OA and DDD, bilateral arm/hand disorders, and leg disorders are not on the list of the presumptive diseases, the Veteran may still show that the disorder with which he has been diagnosed is related to the contaminated drinking water at Camp Lejeune.  See generally 38 U.S.C. § 1110;   38 C.F.R. § 3.303 (d) (2017); see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that a veteran's failure to establish service connection based on an available presumption does not foreclose "the opportunity to show direct service connection by establishing direct actual causation").  There is no opinion of record to address this question.  Thus, a medical opinion on this issue should be obtained.

As such, a remand is required for the requisite opinions.
Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the July 2014 VA arm/hand examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion.  This should include a thorough review of the Veteran's STRs, to include those dated April 1992, May 1992, and February 1993.  The examiner should specifically opine as to:

a) Whether the Veteran experiences any hand/arm disorders in addition to CTS.

b) For every hand/arm disorder diagnosed other than CTS, opine as to whether it at least as likely as not (50 percent or greater probability) related to his active service.  

c) For every hand/arm disorder diagnosed, to include CTS, opine as to whether the disorder is  at least as likely as not (50 percent or greater probability) aggravated (chronically worsened) by his service-connected Raynaud's phenomenon and/or knee disabilities.  To this end, note that the Veteran regularly uses a cane.  See July 2014 VA examination report.  The examiner must also consider the article by Sara Bradley, MD and Cameron Hernandez, MD of the Mount Sinai School of Medicine called "The use of an assistive device is not without significant musculoskeletal and metabolic demands," which stated that "[r]epetitive stress on upper extremity joints from assistive device use can also cause tendinopathy, osteoarthritis, and carpal tunnel syndrome."  The article was published by the AAFP in August 2011 and is available for review at http://www.aafp.org/afp/2011/0815/p405.html.  

i. If aggravation is found, the physician should address the following medical issues to the extent possible:

1. The baseline manifestations of the Veteran's hand/arm disorder(s) found prior to aggravation; and
 
2. The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected Raynaud's phenomenon and/or knee disabilities.

2. Return the claims file to the examiner who conducted the July 2014 VA back examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion.  This should include a thorough review of the Veteran's STRs, to include those dated April 1992, May 1992, and February 1993.  The examiner should specifically opine as to:

a) Whether the Veteran's back disorder is at least as likely as not (50 percent or greater probability) aggravated (chronically worsened) by his service-connected Raynaud's phenomenon and/or knee disabilities.  To this end, note that the Veteran regularly uses a cane. See July 2014 VA examination. 

i. If aggravation is found, the physician should address the following medical issues to the extent possible:

1. The baseline manifestations of the Veteran's back disorder found prior to aggravation; and

2. The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected Raynaud's phenomenon and/or knee disabilities.

b) Whether the Veteran experiences any right leg disorders.

c) For every right leg disorder diagnosed, opine as to whether it at least as likely as not (50 percent or greater probability) related to his active service.

d) For every right leg disorder diagnosed, opine as to whether the disorder is at least as likely as not (50 percent or greater probability) aggravated (chronically worsened) by his service-connected Raynaud's phenomenon or service-connected disabilities. 
i. If aggravation is found, the physician should address the following medical issues to the extent possible:

1. The baseline manifestations of the Veteran's right leg disorder(s) found prior to aggravation; and

2. The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected Raynaud's phenomenon and/or knee disabilities.

e) Specifically, when opining regarding the Veteran's back and right leg disorders, the examiner must consider the article by Sara Bradley, MD and Cameron Hernandez, MD of the Mount Sinai School of Medicine called "The use of an assistive device is not without significant musculoskeletal and metabolic demands" which stated that "Repetitive stress on upper extremity joints from assistive device use can also cause tendinopathy, osteoarthritis, and carpal tunnel syndrome."  The article was published by the AAFP in August 2011 and is available for review at http://www.aafp.org/afp/2011/0815/p405.html.  

f) The examiner must also consider the statement by University of Washington, Orthopedics and Sports Medicine "Lower back pain can become more intense when osteoarthritis affects the hips or the knees.  Osteoarthritis also can directly affect the spine, causing muscles, tendons, or ligaments to become strained, which can lead to back and/or neck pain."  http://www.orthop.washington.edu/?q=patient-care/articles/arthritis/back-pain.html. 

3. Forward the claims file to a subject matter expert on the Camp Lejeune Contaminated Water Project for an opinion.  The need for a physical examination is left to the discretion of the examiner selected to provide the opinion.  For each opinion rendered, the examiner should provide a comprehensive rationale and discussion, to include citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner should conduct a thorough review of the claims folder and provide answers to the following questions:

a) Whether it is at least as likely as not that the Veteran's back disorder(s), to include OA and DDD, bilateral arm/hand disorder(s), and right leg disorder(s) had their onset during active service or is otherwise related to any incident of active service, to include exposure to contaminated water at Camp Lejeune.

b) If the above addenda are not accomplished, the examiner should also opine as to whether it is at least as likely as not that the Veteran's back disorder(s), to include OA and DDD, bilateral arm/hand disorder(s), and right leg disorder(s) are aggravated (i.e. chronically worsened) by his service-connected Raynaud's phenomenon and his service-connected knee disabilities.   

i. If aggravation is found, the examiner should address the following medical issues to the extent possible:

1. The baseline manifestations of the Veteran's back disorder(s), to include OA and DDD, bilateral arm/hand disorder(s), and right leg disorder(s) found prior to aggravation; and

2. The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected Raynaud's phenomenon and knee disabilities.

4. The AOJ should ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.

5. Then, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a SSOC and allow an appropriate period of time for response.  Thereafter, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:	The American Legion
	  

Department of Veterans Affairs


